Exhibit 10.142

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.


2008 AMENDED AND RESTATED
PACKAGING AND LABELING SERVICES AGREEMENT


This 2008 AMENDED AND RESTATED PACKAGING AND LABELING SERVICES AGREEMENT (the
“Agreement”) effective as of September 15, 2008, by and between Endo
Pharmaceuticals Inc., a corporation having an address at 100 Endo Boulevard,
Chadds Ford, Pennsylvania 19317 (“ENDO”) and Sharp Corporation, a corporation
having an address at 23 Carland Road, Conshohocken, Pennsylvania 19428 (“SHARP”)
hereby amends, replaces and restates in its entirety, the Packaging and Labeling
Services Agreement originally made and entered into effective as of the 10th day
of August 1999 by and between ENDO and SHARP, as amended by the First Amendment
dated as of June 30, 2000, the Second Amendment dated as of October 15, 2001,
the Third Amendment dated as of April 7, 2003, the Fourth Amendment dated as of
January 16, 2004 and the Fifth Amendment dated as of March 1, 2007.


WITNESSETH:


WHEREAS, SHARP is engaged in the business of and possesses expertise with
respect to packaging and labeling of pharmaceutical products for use as
physician samples and commercial product;


WHEREAS, ENDO desires to have SHARP package and label for ENDO certain
pharmaceutical
products;


WHEREAS, SHARP is willing to package and label, for ENDO, certain pharmaceutical
products upon the terms and subject to the conditions set forth herein;


NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter set forth, and intending to be legally bound, the parties hereto
agree as follows:


ARTICLE I


DEFINITIONS


As used in this Agreement, each term listed below shall have the meaning which
is given after it:


1.1    Affiliate: Any corporation, firm, partnership or other legal entity
which, directly or indirectly, is controlled by, is in control of or under
common control with the party in question. For purposes of the foregoing,
“control” means ownership of at least fifty percent (50%) of the relevant
entity’s equity or having the power to otherwise direct the affairs of the
entity.

1

--------------------------------------------------------------------------------

Exhibit 10.142



1.2    Confidential Information: As defined in paragraph 11.9.


1.3    Developments: As defined in paragraph 4.1.


1.4    Effective Date: The date first above written.


1.5    ENDO: Endo Pharmaceuticals Inc., its Affiliates, and its designee. Such
designee, where applicable, may be responsible on behalf of Endo Pharmaceuticals
Inc. and/or its Affiliates, at Endo Pharmaceuticals Inc.’s discretion, for the
performance of certain activities described in this
Agreement and no such delegation of responsibility shall relieve or discharge
ENDO from any liability or obligation arising hereunder.


1.6
FDA: Food and Drug Administration of the United States of America.



1.7    Labeling or Labeled: The act of placing a label and other written,
printed, or graphic matter upon or accompanying Product(s), its containers, or
wrappers.


1.8
Packaging or Packaged: The act of packaging Product(s) listed in Appendix A-1 or
A-2, attached hereto, as the case may be in final finished form ready for
distribution by Endo as a physician sample and/or commercial product.



1.9
SHARP: Sharp Corporation



1.10    Product: The pharmaceutical products listed in Appendix A-1 or A-2 to
this Agreement, as the case may be, as the same may be amended in writing from
time to time by mutual agreement. Product(s) may be added or deleted by mutual
agreement of the parties.


1.11    Specifications: The procedures, requirements, standards and other items
set forth in the package specifications with respect to Product(s), as the same
may be amended from time to time in accordance with the Agreement. The
specifications for Product(s) shall be developed by ENDO and provided to SHARP
in the format attached hereto in Appendix B.


1.12    Territory: Shall mean the fifty (50) United States, the District of
Columbia, its territories and commonwealths.


1.13    Term: As defined in paragraph 7.1.


1.14    Validate or Validation: The validation of the packaging and labeling for
each Product in accordance with predetermined validation acceptance criteria and
the standard Product release criteria set forth in the Specifications.



2

--------------------------------------------------------------------------------

Exhibit 10.142

ARTICLE II


RESPONSIBILITIES OF THE PARTIES


2.1
Packaging and Labeling Responsibilities of SHARP:



(a)Supervisory Responsibility: SHARP shall have supervisory responsibility for
the Packaging and Labeling of Product(s). All communications from ENDO with
regards to SHARP’s exercise of this supervisory role, will only be to SHARP’s
supervisory level staff.


(b)SHARP Personnel and SHARP Services: SHARP shall from time to time designate a
responsible supervisory employee to be the primary operations contact for SHARP
with ENDO. ENDO may communicate directly with such designee regarding the
operations to be conducted hereunder.


(c)Equipment:    


i.    Existing Lines. Sharp shall continue to provide all equipment necessary to
maintain the lines in existence on the Effective Date consisting of a trade line
(“Existing Trade Line”) and a sample line (“Existing Sample Line”) (together,
the “Existing Lines”) to Package and Label Product(s) during the Term of this
Agreement. Sharp shall be responsible for the routine maintenance, calibration
and repair of all equipment for the Existing Lines and replacement of all
equipment supplied by Sharp, when and if necessary.


ii.    Second Lidoderm® Line. Endo will purchase equipment necessary to build a
second packaging line (“Second Lidoderm® Line”) for Lidoderm® trade packaging
and labeling, and will retain title to the equipment. The Second Lidoderm® Line
will be placed in Sharp’s facility. Implementation will be considered complete
upon the successful completion of the first run of Product on the Second
Lidoderm® Line (“Implementation Date”). Sharp will staff and operate the Second
Lidoderm® Line with Sharp employees, provide high quality support and indirect
labor for the Second Lidoderm® Line, and will maintain the Second Lidoderm® Line
as needed, using in-house experts or purchased services from the machine
builder. Parts and maintenance expense (other than routine maintenance) for the
Second Lidoderm® Line as reasonably necessary will be borne by Endo unless
otherwise agreed between the parties.


iii.    Line Scheduling Management. Sharp will schedule trade lot runs of
Product between the Existing Trade Line and the Second Lidoderm® Line; provided
however, that no more than ***% of any given *** requirements will be run on the
Existing Trade Line, and provided further that at least *** will be run on the
Existing Trade Line. The Existing Lines will not be disassembled or put into
storage during the Term of this Agreement, but will be maintained as functioning
production lines.



3

--------------------------------------------------------------------------------

Exhibit 10.142

(d)General: Notwithstanding anything in this Agreement to the contrary, during
the initial Term of the Agreement and any extension or renewal hereof, SHARP or
its permitted successors or assigns shall Package and Label Product(s) in
accordance with the packaging and labeling warranties set forth in Article VI,
the regulatory filings for Product(s), and this Agreement.


2.2
Responsibilities of ENDO:



(a)
Supply of Product(s) by ENDO: ENDO shall supply released Product(s) to the SHARP
facility for the Packaging and Labeling of Product(s) in accordance with the
Specifications in Appendix B.





ARTICLE III


PACKAGING AND LABELING PROCESS


3.1     Inspection of Product(s) by SHARP: SHARP shall visually inspect all
Product (s) delivered by ENDO hereunder in the manner set forth in the
Specification in accordance with SHARP’s standard operating procedure for
incoming materials. SHARP shall inform ENDO of any defects in such Product(s)
that can be ascertained through visual inspection, within *** (***) *** of
delivery. For products requiring laboratory testing, SHARP shall inform ENDO of
any defects identified through testing within *** (***) *** of receipt of the
test results.


3.2     Retention Samples of Product: SHARP shall maintain retention samples of
Product(s) in accordance with cGMPs and ENDO’s standard operating procedure
attached hereto as Appendix C.


3.3     Vendors: SHARP will order all Packing and Labeling materials from
vendors mutually agreed to by the parties and in accordance with Specifications
or as otherwise mutually agreed to by the parties in writing. SHARP shall not
change the vendors of Packaging and Labeling materials without prior
notification of and written approval from ENDO.


3.4    Testing by SHARP and ENDO: SHARP shall perform on-line quality control
tests, including a desiccation test (if applicable), with respect to Product(s)
in accordance with the Specifications for such Product(s). Results of such
tests, as well as specific records, will be submitted to ENDO for review. SHARP
shall notify ENDO within 24 hours of any test failures noted in the Package and
Label of Product(s). SHARP hereby agrees to provide to ENDO samples, in an
amount to be determined by ENDO, of each lot of Product(s) Packaged and Labeled
by SHARP. In addition, SHARP shall permit ENDO to conduct such testing and
inspection of Product(s), Packaging and Labeling materials, work in progress or
Product(s) as it reasonably may request from time to time; provided that all
non-routine testing carried out by ENDO on any Product(s) Packaged hereunder,
shall be conducted through a protocol mutually agreed to by ENDO and SHARP’s
chief officers for quality control.


3.5
Delivery: Each shipment of a Product by SHARP hereunder shall be delivered as
may be


4

--------------------------------------------------------------------------------

Exhibit 10.142

designated by ENDO, F.O.B., the SHARP Allentown, Pennsylvania facility. Each
shipment of a Product by SHARP shall be accompanied by a package slip which
should include the NDC CODE, product name, product description, lot number,
quantity, and expiration date. If the final distribution site requires a
certificate of analysis it will be provided by ENDO directly to the site.


3.6
Risk of Loss: Title to all Product(s), all work in process to produce
Product(s), all completed Product(s), and/or any other property of *** shall at
all times remain with ***. *** shall not be liable for risk of loss for
Product(s), all work in process to produce Product(s), all completed Product(s)
and all other property of ENDO prior to shipment from the *** facility, except
in the case of gross negligence, willful acts or omissions by *** and/or its
employees and agents. ENDO shall not be liable to SHARP for any loss or damage
to the SHARP facility, unless caused by ENDO’s gross negligence or willful
misconduct.



3.7
Waste Disposal: SHARP shall be responsible for the removal of all waste produced
as a result of fulfilling its obligations hereunder and shall be fully
responsible for the proper disposal thereof.



3.8
Quarterly Reviews: Sharp will institute a team (“Process Improvement Team”) that
will meet regularly to identify cost saving opportunities related to all lines
covered under this Agreement. The Process Improvement Team will be responsible
for gathering data, analyzing the data and presenting the data to both Endo and
Sharp at joint quarterly meetings. The purpose of these quarterly meetings will
be to jointly assemble and implement a list of cost savings projects (“Cost
Savings Projects”). These meetings will be hosted and run by Sharp. The first
objective of the Process Improvement Team will be the targeted goal of ***% or
more in cost savings in the price of Products listed in Appendix A-1 or A-2, as
the case may be, over the combined Existing Lines and Second Lidoderm® Line
within the initial *** (***) *** following completion of implementation of the
Second Lidoderm® Line. Cost savings will be in addition to any *** of Product(s)
due to *** as set forth in Appendix A-1 or A-2, as the case may be. All cost
savings will be *** for the duration of the Term.



3.9
ENDO shall have the right, within *** (***) *** of SHARP’s delivery of packaged
Products to ENDO, to give SHARP written notice of rejection of the portion of
such shipment of packaged Products that fails to meet the Specifications or
which otherwise breaches SHARP’s warranties, covenants and obligations under
this Agreement. SHARP, at its sole cost and expense, shall replace as soon as
commercially reasonable packaging for such non-conforming packaged Products and
ENDO, at its sole cost and expense, shall replace applicable Products and
components for such non-conforming packaged Products. ENDO shall have the right,
within *** (***) *** of Sharp’s delivery of packaged Products, to give Sharp
written notice of loss, damage, defects or non-delivery of any packaged Product
which was not evident to ENDO at the time of delivery (“Latent Defects”).
Provided that ENDO provides notice to Sharp of a Latent Defect within the time
frame set forth above, ENDO will be entitled to the remedies for non-conforming
Products set forth above. Any such claim of a non-conforming shipment which is
not


5

--------------------------------------------------------------------------------

Exhibit 10.142

made within the applicable time-period set forth above shall be deemed to have
been waived by ENDO.


ARTICLE IV


PACKAGING, LABELING, AND PRODUCT DEVELOPMENTS; TRADEMARKS


4.1    Developments: New techniques, inventions, processes, and know-how
(hereinafter “Developments”) may be developed by SHARP during the performance of
this Agreement. ENDO shall have ownership of all such Developments which
primarily relate to Product(s) (“ENDO Development”) and do not primarily relate
to a Packaging and Labeling method. SHARP shall have ownership of all such
Developments which primarily relate to a Packaging and Labeling method (“SHARP
Development”) during the Term of this Agreement. SHARP hereby grants to ENDO a
non-transferable, non-exclusive, royalty-free, worldwide, perpetual license to
use any SHARP development. SHARP shall not use any ENDO Development or ENDO
Confidential Information to compete or assist third parties to compete,
directly, or indirectly with ENDO in the Packaging, Labeling, sale or
distribution of any Product(s). Each party agrees to cooperate in the filing and
prosecution of all patent applications for Developments owned by the other party
and to take all other reasonable actions requested by the other party to vest
ownership of Developments in the other party consistent with this paragraph 4.1.


4.2    Trademarks: SHARP understands and agrees that this Agreement grants no
license or other right to use ENDO’s corporate name or any trademark owned by
ENDO or any of its Affiliates. All trademarks and trade names used by ENDO or
any of its Affiliates in connection with Product(s) shall be the exclusive
property of ENDO or such Affiliate and SHARP shall have no rights or interest in
the same.


4.3    Product Labeling: ENDO shall provide to SHARP all text and graphics for
Packaging and Labeling of Product(s) in conformity with FDA regulations and/or
other regulatory authority. ENDO shall indemnify, defend and hold harmless
SHARP, its Affiliates, its parent corporation,
directors, officers, employees, and agents, from and against any and all
actions, liability, loss, damage, cost or expense (including without limitation
reasonable attorneys’ fees) arising out of any claim that the content or
substance of all such labeling, text and graphics, including without limitation
any claim that any labels on Product(s) contain erroneous or misleading
information or fail to comply with applicable law.


ARTICLE V


PAYMENTS


5.1    Prior to the Implementation Date (as defined in Section 2.1(c)), ENDO
shall pay SHARP the price of Packaging and Labeling of Product(s) as set forth
in Appendix A-1, as may be amended from time to time by mutual agreement of the
parties. On and after the Implementation Date, Endo shall pay SHARP the prices
as set forth in Appendix A-2.



6

--------------------------------------------------------------------------------

Exhibit 10.142

5.2    The price for Product(s) as set forth in Appendix A-2 shall *** (***)
year period beginning on the Implementation Date; provided however, that the
price may be *** to accommodate *** on any components used to make the Lidoderm®
package as supported through proper documentation, including but not limited to,
***.


5.3    Payment Schedule: SHARP shall invoice ENDO for Product(s) Packaged and
Labeled hereunder upon shipment to ENDO. All invoices shall be payable within
*** (***) days of receipt by ENDO.


5.4    No Other Charges: ENDO shall not be obligated to pay any amounts to SHARP
for the Packaging and Labeling of Product(s) other than those payments set forth
in Article V and other costs which ENDO has agreed to pay as set forth in
Appendix D.


5.5    In the event that SHARP does not perform its obligations hereunder in a
timely manner, the parties agree to meet within seventy-two (72) hours to
discuss this issue and to consider how best to remedy any ENDO concerns
regarding SHARP’s performance under this Agreement.




ARTICLE VI


PACKAGING AND LABELING WARRANTY


6.1
Specifications:



(a)Warranty: SHARP warrants that Product(s) Packaged, Labeled, and shipped by
SHARP hereunder shall meet the Specifications for the Packaging of such
Product(s).


Changes: SHARP will not change the Packing and Labeling procedures,
Specifications or Labeling for Product(s) in any respect without the prior
written consent of ENDO. ENDO may modify the Specifications of Product(s), from
time to time, upon *** (***) *** prior written notice to SHARP, provided the
modification in Specifications is acceptable to SHARP, which acceptance will not
be unreasonably withheld or delayed, and provided that if such modification ***
SHARP’s cost of Packaging and Labeling Product(s), the prices set forth in
Appendix A-1 or Appendix A-2, as the case may be, may be *** accordingly as
mutually agreed to by the parties.


6.2    Packaging and Labeling Warranty: SHARP warrants that all services and
assistance that it provides to ENDO in connection with the Packaging and
Labeling of Product(s) shall be consistent with the Specifications and in
accordance with current Good Manufacturing Practices (“cGMPS”) and other
applicable rules and regulations, all as in effect from time to time, and that
no Product(s) shall be adulterated or misbranded as those terms are used under
the Food, Drug and Cosmetic Act due to any action or commission of SHARP.


6.3    Regulatory Warranty: SHARP warrants that it has obtained and will
maintain on a current basis and will comply with all licenses, permits and
approvals of applicable governmental agencies as may be required for the SHARP
facility and to Package and Label Product(s) pursuant

7

--------------------------------------------------------------------------------

Exhibit 10.142

to this Agreement. In addition, SHARP hereby warrants that it has received no
notices of material adverse findings or similar regulatory letters from
regulatory agencies within the last two (2) years with respect to its facilities
other than those set forth in Appendix E, attached hereto and made a part
hereof. SHARP has disclosed to ENDO all material information in SHARP’s
possession as of the date hereof, and will disclose to ENDO promptly on a
continuous basis, all additional material information obtained in the future
concerning its facilities as such information pertains to its obligations
hereunder.


6.4    Compliance with Laws: SHARP shall have sole responsibility for adopting
and enforcing safety procedures for the handling, Packaging and Labeling of
Product(s) at the SHARP facility and handling of waste relating thereto, and
shall adopt procedures that comply in all respects with all federal, state, and
local environmental and occupational safety, health and other requirements,
provided that ENDO shall provide to SHARP all available and appropriate
information regarding the safety and environmental effects of Product(s)
necessary for SHARP’s compliance with this warranty, and shall promptly notify
SHARP of any new information as to the safety of Product(s).


6.5    Regulatory Inspections: SHARP shall notify ENDO immediately of any
inspections by federal, state, local or foreign regulatory authorities
(including, without limitation, FDA, EPA, EEOC, OSHA or similar state agencies
and building code inspectors) and of any communication from the FDA or any other
regulatory authority directly concerning or relating to the SHARP facility to
the extent such inspections are related to or may impact upon the Product(s) or
SHARP’s obligations under this Agreement. SHARP shall obtain input from ENDO
prior to any response to the FDA or other regulatory authority in regards to
SHARP’s facilities as it pertains to SHARP’s ability to perform its obligations
hereunder. ENDO shall have the right to observe any inspection of the SHARP
facility by the FDA or any regulatory authority to the extent such inspections
are related to or may impact upon the Product(s) or SHARP’s obligations under
this Agreement, provided that this provision shall not require SHARP to
postpone, delay or refuse entry to any such inspection in order to allow ENDO’s
observation thereof. SHARP shall provide ENDO with a copy of any report issued
or a written summary of results of any such inspection if no report is issued.
In addition, SHARP shall provide ENDO with a written summary of the respective
actions, if any, taken to remedy conditions cited in any such inspection.


6.6    Disclaimer; Limitation of Liability: NOTWITHSTANDING ANYTHING ELSE IN
THIS AGREEMENT TO THE CONTRARY, (A) THE WARRANTIES WITH RESPECT TO THE STORING,
PROCESSING, PACKAGING, LABELING AND DELIVERY OF THE PRODUCTS STATED IN THIS
ARTICLE 6 OR ELSEWHERE IN THIS AGREEMENT REGARDING SUCH MATTERS ARE IN LIEU OF
ALL OTHER WARRANTIES OF SHARP, ORAL OR WRITTEN, EXPRESSED OR IMPLIED, INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND
(B) IN NO EVENT SHALL SHARP HAVE ANY LIABILITY TO ENDO FOR ANY EXEMPLARY,
PUNITIVE, INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED
ON CONTRACT, TORT, STRICT LIABILITY OR ANY OTHER THEORY OR FORM OF ACTION IN
CONNECTION WITH THE STORING, PROCESSING, PACKAGING, LABELING AND DELIVERY OF THE
PRODUCTS.



8

--------------------------------------------------------------------------------

Exhibit 10.142

ARTICLE VII


TERM and TERMINATION


7.1    Term: The Term of the Agreement is extended to the third anniversary of
the Implementation Date or March 1, 2011, whichever occurs sooner. Thereafter,
this Agreement may be renewed for additional one (1) year periods upon the
mutual agreement of the parties.


7.2
Termination:



(a)     This Agreement may be terminated for any reason by Endo upon ninety (90)
days prior written notice to the other party.


(b)     Default: This Agreement may be terminated by ENDO upon notice to SHARP,
if SHARP fails to perform any of its material duties or responsibilities or
breaches any of its material obligations hereunder, and such failure has not
been remedied by SHARP within *** (***) *** from the receipt of notice of such
failure from ENDO. SHARP or its permitted successors or assigns may only
terminate this Agreement on the basis of material default by ENDO if ENDO fails
to pay any of its financial obligations to SHARP under this Agreement within ***
(***) *** of being notified that it is in default of such payment, unless there
is a good faith dispute between the parties concerning such payment. In all
other cases where SHARP believes ENDO is in material default, it shall so notify
ENDO and the parties will have *** (***) *** from the date notice is received to
agree upon a plan of action to remediate the claimed default (the “Remediation
Plan”). If the parties cannot agree upon a Remediation Plan within *** (***)
***, they shall be left to resolve the dispute pursuant to paragraph 11.15. The
parties agree that, because of the importance of this Agreement to enduring
continuous supply of Product(s) to ENDO’s customers, pending resolution of a
dispute concerning such a claimed material default by ENDO, other than a failure
to pay its undisputed financial obligations, SHARP will continue to accept
orders and Package and Label Product(s) as otherwise provided herein until the
dispute is resolved. If the claimed default by ENDO involves the withdrawal of
approval by FDA of Product(s), SHARP shall not be required to supply Product(s)
whose approval is withdrawn during the pendency of the dispute, but SHARP will
be required to fulfill all of its other obligations under this Agreement,
including the supply of Product(s) whose approval has not been withdrawn.


(b)     Insolvency: This Agreement may be terminated immediately by either party
if the other party:


(i) admits in writing its inability to pay its debts generally as they become
due,


(ii) files a petition or has a petition filed against it in bankruptcy or any
similar action under relevant bankruptcy or insolvency proceedings,


(iii) makes an assignment for the benefit of its creditors,


(iv) commences a proceeding for the appointment of a receiver, trustee,
liquidator or

9

--------------------------------------------------------------------------------

Exhibit 10.142

conservator of itself or of the whole or any substantial part of its property,
or


(v) files a petition seeking reorganization, composition, liquidation,
dissolution or similar arrangement under the federal bankruptcy laws or any
other applicable law, statute or regulation of the United States, any state,
county or other jurisdiction.


7.3    Survival: The rights and obligations of SHARP and ENDO which by their
intent or meaning have validity beyond the expiration or termination of this
Agreement (including, but not limited to, the payment obligations described in
paragraph 2.1(c) and the rights of each party with respect to indemnification,
intellectual property, and confidentiality) shall survive the expiration or
termination of the Agreement.


7.4
Effect of Termination or Expiration: Upon termination or expiration of this
Agreement,



(a)    SHARP shall be obligated to assist ENDO in completing all previously
ordered Packaging and Labeling of each Product at the SHARP facility;


(b)    Termination or expiration of the Agreement for any reason shall not
release either SHARP or ENDO from any obligation accrued hereunder prior to the
effective date of such termination or expiration.


ARTICLE VIII




RECALL OF PRODUCT


8.1    Notice: In the event either party has reason to believe that one or more
lots of any Product(s) should be recalled or withdrawn from distribution such
party shall immediately inform the other in writing in a factual, non-judgmental
manner.


8.2    Decision: The decision as to whether or not to initiate a recall of
Product(s) shall be made solely by ENDO and ENDO shall have sole responsibility
for initiating and managing any recall or withdrawal of the Products, and shall
bear all costs and expenses relating thereto, except as provided in Section 8.3
hereof.


8.3    SHARP Liability: If and to the extent such recall is required because of
SHARP’s breach of its obligations hereunder, then SHARP shall (i) reimburse ENDO
within ten business days of the date of ENDO’s demand for the replacement cost
of the recalled Product(s) and, (ii) at ENDO’s option, either (A) replace such
recalled packaging with acceptable materials, or (B) reimburse ENDO within ten
business days of the date of ENDO’s demand in an amount equal to the
compensation set forth in paragraph 5.1 which has been paid by ENDO to SHARP for
the Packaging and Labeling of such recalled Product(s).


8.4    ENDO Liability: If and to the extent such recall is required because of
any other cause other than those set forth in paragraph 8.3, then such recall
shall be conducted by ENDO at its sole

10

--------------------------------------------------------------------------------

Exhibit 10.142

cost and expense and ENDO shall not be entitled to any such credits,
replacements or refunds from SHARP.




ARTICLE IX


PRODUCT INFORMATION; FDA REPORTING


9.1    Rights to Data: SHARP shall furnish to ENDO all data regarding the
Packaging and Labeling of each Product, including quality control data,
stability data and all other information and reports required to be maintained
by a Packager and Labeler under cGMPs. In addition, SHARP shall furnish to ENDO
all data and information reasonably requested by ENDO or necessary in offer to
***. Notwithstanding the foregoing, ENDO shall reimburse SHARP for the actual
cost of generating any data requested by ENDO for regulatory approval of a
Product *** or otherwise already possessed by SHARP in connection with Packing
and Labeling of Product(s).


9.2    Adverse Reaction or Complaint: Each party agrees to notify the other
promptly of any adverse reaction or complaint reported to such party resulting
from the use of Product(s) Packaged and Labeled at the SHARP facility. The
parties shall meet, as needed, at either party’s request, to review any
Packaging and Labeling problems involving the Product(s).


9.3
FDA Reporting:



(a)    Adverse Reactions and Field Alerts: In accordance with 21 CFR 314.80 and
314.81, ENDO will be responsible for completion and submission to the FDA of any
Form FDA 3500a with respect to an adverse reaction involving Product(s) or any
complaint that would require a field alert, as and when appropriate, unless such
request is made directly to SHARP or SHARP is under any statutory or regulatory
obligation to make such or similar report or filing. SHARP will forward to ENDO,
simultaneously with filing such, a copy of each completed Form FDA 3500a or
similar report or filing with respect to Product(s) Packaged and Labeled
hereunder.


(b)    Periodic Adverse Experiences Reports and Annual Reports: ENDO will be
responsible for completion of the periodic ADE (Adverse Drug Experiences)
reports and annual reports required by the FDA with respect to Product(s).


(c)    FDA Communications: The parties agree that all communication by either
party regarding commercial compliance issues, with the FDA and other related
governmental agencies, with respect to Product(s) Packaged and Labeled hereunder
and the terms of this Agreement, shall be coordinated between the parties and
shall not occur without ENDO’s prior written consent.


ARTICLE X


INDEMNIFICATION


10.1 In Favor of ENDO: Except with respect to any matter covered by paragraph
10.2 below,

11

--------------------------------------------------------------------------------

Exhibit 10.142

SHARP shall indemnify, defend, and hold ENDO and its Affiliates and the
officers, directors, employees, agents and independent contractors of each of
them, harmless from and against any and all claims, demands, losses, damages,
liabilities, settlement amounts, costs or expenses whatsoever (including,
without limitation, reasonable attorneys’ fees and costs) to the extent arising
from or related to (i) SHARP’s breach of the Packaging and Labeling warranties
in Article VI; (ii) SHARP’s gross negligence, willful misconduct or material
breach of this Agreement or any undertaking, covenant or representation or
warranty contained herein; or (iii) the presence or use, generation, package,
storage, past, present or future release, threatened release or disposal of any
hazardous or regulated materials on, upon, under, about or into the SHARP
facility. The parties acknowledge and agree that acceptance by ENDO of
Product(s) shall not affect its rights to indemnification.


10.2    In Favor of SHARP: Except with respect to any matter covered by
paragraph 10.1 above, ENDO shall indemnify, defend, and hold SHARP and its
Affiliates and the directors, employees, agents and independent contractors or
each of them, harmless from and against any and all claims, demands, losses,
damages, liabilities, settlement amounts, costs or expenses whatsoever
(including, without limitation, reasonable attorneys’ fees and cost) to the
extent arising from or related to (i) any claim arising out of the sale,
distribution, or use of Product(s) which met the packaging Specifications when
shipped by SHARP (ii) ENDO’s gross negligence, willful misconduct or material
breach of this Agreement or any undertaking, covenant or representation or
warranty contained herein or (iii) any claim that the Products infringe the
proprietary rights of another person or entity.


ARTICLE XI


GENERAL PROVISIONS


11.1    Force Majeure: Performance under this Agreement shall be excused for
both parties to the extent and for so long as performance by one party is
impaired, prevented or delayed by an Act of God, such as war, riot,
insurrection, civil commotion, sabotage, strike or other labor disturbances,
accidents, fire flood, earthquake, hurricanes, explosions that damage plants or
facilities, acts of governmental authorities or any other cause beyond the
reasonable control of either party, provided that the party invoking this
provision shall at all times exert its reasonable best efforts to remove or
avoid such cause and shall resume or complete its required performance promptly
after such cause ceases to hinder or delay full performance hereunder.


11.2    Assignment: Either party may freely assign this Agreement or the rights
granted hereunder in whole or in part to a wholly-owned subsidiary or to its
parent corporation, if any, or to any other wholly-owned subsidiary of its
parent corporation, if any, or to a successor of all or substantially all of its
assets or business, if any, upon written notice to the other party. Assignment
to any other third party may be effected only with prior written consent of the
other party hereto, such consent not to be unreasonably withheld.
Notwithstanding the foregoing, in the event that Sharp assigns the Agreement to
an entity with which Endo does not in its sole discretion wish to continue doing
business, Endo may terminate this Agreement by providing at least *** (***) ***
prior written notice to Sharp. Endo may provide this notice at any time after
Endo receives notice from Sharp

12

--------------------------------------------------------------------------------

Exhibit 10.142

of its intention to assign to such party.


11.3    Independent Contractors: Nothing in this Agreement shall create, or be
deemed to imply the creation of, any partnership, joint venture, principal and
agent, or master and servant relationship, it being understood that the parties
have entered and shall perform this Agreement as independent contractors.


11.4    Prohibition Against Hiring Staff: Each party hereto hereby agrees not to
solicit for employment, without the prior written approval of the other party,
which will not be unreasonably
withheld, any employee of the other party during the Term of this Agreement and
for *** (***) *** after its termination or expiration.


11.5    Notice: any payment, notice or other written communication required or
permitted to be made or given hereunder may be made or given by either party to
the other by personal in-hand delivery or by facsimile machine or; by first
class mail, postage prepaid; or by air courier to the mailing address or
facsimile machine numbers set forth below: or to such other address or facsimile
machine numbers as either party shall designate by notice, similarly given, to
the other party. Notices or written communications shall be deemed to have been
sufficiently made or given: (i) if by personal in-hand delivery, or by facsimile
machine or with confirmed transmissions, when performed; (ii) if mailed, five
(5) days after being deposited in the mail, proper postage prepaid; or (iii) if
by air courier, one (1) day after delivery to the air courier company.


11.6    Remedies: No remedy provided in this Agreement to any party shall be
exclusive of or limit any other remedy under Agreement or available at law or in
equity.


11.7    Waiver: Failure by a party to exercise or enforce any right hereunder
shall not be deemed a waiver of such right or any other right nor operate to bar
the exercise or enforcement of such right at any time thereafter.


11.8    Publicity: Neither ENDO nor SHARP will originate any publicity, news
release, or other public announcement or comment, written or oral, relating to
this Agreement, without the consent of the other party, except for such
announcement which is required by law. The party making any announcement which
is required by law will give the other party an opportunity to review the form
and content of such announcement and comment upon it before it is made. The
foregoing restriction shall not prevent ENDO from promoting Product(s) in any
lawful way.


11.9    Confidentiality: The parties hereto acknowledge that certain information
exchanged between them under this Agreement, including all information of ENDO
with respect to Packaging and Labeling of Product(s), is proprietary and
confidential to the disclosing party (hereinafter “Confidential Information”).
Each party agrees not to disclose to any third party any Confidential
Information of the other party or use any Confidential Information of the other
party for any purpose other than to carry out its obligations under this
Agreement, without the express written consent of the disclosing party, unless
such materials:



13

--------------------------------------------------------------------------------

Exhibit 10.142

(a)     were known to the party receiving the Confidential Information prior to
the disclosure as evidenced by that party’s written records;


(b)    are or become generally available to the public through no fault of the
receiving party;


(c)    are received by the receiving party in good faith from a third party, not
in breach of an obligation of confidentiality; or


(d)    are independently developed by the receiving party without the use of
access to the disclosing party’s Confidential Information and which can be
established by the receiving party with written documentation.


The obligation of confidentiality with respect to the Confidential Information
shall survive for five (5) years after the termination or expiration of the
Agreement. Upon termination or expiration of this Agreement all Confidential
Information received hereunder shall be returned to the disclosing party, except
for a single copy to be kept in the receiving party’s confidential file for the
purpose of determining compliance with its obligations of confidentiality.
Notwithstanding the foregoing, upon prior notice to SHARP, ENDO shall be
entitled to submit to any regulatory authority any information required by law
or regulations to obtain approvals for the Packaging and Labeling of Product(s)
at the SHARP facility or sale of Product(s) anywhere in the world provided such
information is accurate in all regards at the time it is so submitted.


11.10    Not Requirements Contract/ NoMinimum Volume: This Agreement is not a
requirement contract. ENDO may qualify and purchase Product(s) from other
sources of supply at any time and without penalty. This Agreement has no minimum
volume requirement, however ***, Sharp shall **** as set forth on Appendix A-1
and A-2.


11.11 No Broker: Each party represents and warrants to the other that no broker
or finder is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement.


11.12 Expenses: Each party shall bear its own costs, fees and expenses,
including legal, accounting and due diligence fees incurred in connection with
the transactions contemplated by this Agreement.


11.13     Integration: This Agreement, together with all schedules and exhibits
hereto constitutes the entire agreement between the parties hereto relating to
the subject matter hereof and supersedes all prior, and/or contemporaneous
communications or understandings with respect to this subject. No terms or
provisions of this Agreement shall be varied, extended or modified by any prior
or subsequent statement, conduct or act of either of the parties, except by a
written instrument specifically referring to and executed in the same manner as
this Agreement.


11.14    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, regardless of the
choice of law principles of that or any other jurisdiction and the parties
hereto hereby agree to be subject to the exclusive

14

--------------------------------------------------------------------------------

Exhibit 10.142

jurisdiction of the courts in the Commonwealth of Pennsylvania, whether federal
or state, solely for the purposes of this Agreement.


11.15    Dispute Resolution: The parties hereby agree that the following steps
shall be taken in the event of a dispute between the parties under this
Agreement:


(a)
Within forty-eight (48) hours of notice that a dispute has arisen under this
Agreement, ENDO’s Vice President, Supply Chain and SHARP’s Vice President, Sales
and Marketing, shall



physically meet to discuss the dispute. If, within forty-eight (48) hours of
such meeting, these two individuals are unable to arrive at a mutually
acceptable resolution of the dispute then,


(b)    the dispute shall be forwarded to ENDO’s Senior Vice President,
Operations and SHARP’s President. These two officers shall discuss the dispute
via phone and/or fax and shall use their best efforts to physically meet to
discuss and resolve this dispute. Within twenty-four (24) hours of these two
officers discussing the dispute, it must either be resolved to their mutual
satisfaction or, if the dispute is of a technical nature input shall be obtained
from an outside independent laboratory, mutually acceptable to both parties. The
decision of the outside laboratory on such a technical issue shall be final and
the party that does not prevail shall bear the cost of the services of such
laboratory.


(c)    If within twenty-four (24) hours of the meeting or, if the dispute is of
a technical nature, within twenty-four (24) hours of receipt of such outside
laboratory’s decision provided for in paragraph 11.15 (b), the parties agree
that any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement, shall be
first submitted to non-binding mediation, and failing that settled by
arbitration to be held in Philadelphia, Pennsylvania, before a panel of three
(3) arbitrators, one (1) selected by ENDO, one (1) selected by SHARP and the
third arbitrator to be selected by the first two (2) arbitrators. Such
arbitration shall be conducted in accordance with the commercial mediation and
arbitration rules then in effect of the American Arbitration Association. Each
party irrevocably and unconditionally consents to the jurisdiction of any such
proceeding and waives any objection that it may have to personal jurisdiction or
the laying of venue of any such proceeding. The parties will cooperate with each
other in causing the mediation and arbitration to be held in as efficient and
expeditious a manner as practicable. The arbitrators may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrators
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrators’ decision in any court having
jurisdiction. ENDO and SHARP shall each pay one-half of the costs and expenses
of such mediation and arbitration, and each party shall separately pay the fees
and expenses of its own counsel. Nothing herein shall prevent the parties from
settling any dispute by mutual agreement at any time.


(d)    The parties hereby agree that neither party will seek non-binding
mediation or arbitration, regarding a dispute that might arise hereunder until
the dispute resolution process set forth in paragraphs 11.15(a) and (b) shall
have been pursued.

15

--------------------------------------------------------------------------------

Exhibit 10.142



11.16    Audits: Sharp will allow, upon reasonable advance notice and during
normal business hours, representatives from Endo to have access to those
manufacturing, warehousing, laboratory premises, and records relevant to the
Products for the following audit purposes: (i) Sharp will permit Endo Quality to
conduct preparatory audits for initiation of GMP manufacture of the PRODUCTS or
for pre-approval inspections (ii) Sharp will permit Endo Quality to conduct
audits to address significant product quality, safety problems or for cause
(iii) Sharp will permit Endo Quality to perform one standard GMP compliance
audit per year. Endo representatives will be escorted at all times by Sharp
personnel. Endo will provide a thirty (30) day notification for all planned
audits. Representatives of Teikoku Seiyaku Co., Ltd., a Japanese corporation and
its U.S. subsidiary, Teikoku Pharma USA, Inc. (collectively “Teikoku”) shall be
permitted to join Endo representatives on all audits. Notwithstanding any other
provision of this Agreement, disclosure of regulatory information related to
Lidoderm to Teikoku is expressly allowed.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered in duplicate, by their duly authorized representatives, with legal
and binding effect, as of the date first above written.


SHARP CORPORATION                ENDO PHARMACEUTICALS INC.


By: /s/ WILLIAM J. WALKER            By: /s/ DANIEL J. CARBERY
Name: William J. Walker                Name: Daniel J. Carbery
Title: Vice President, Sales and Marketing        Title: Senior Vice President,
Operations





16

--------------------------------------------------------------------------------

Exhibit 10.142



APPENDIX A-1
PRODUCTS AND PRICES


Product Name
Package Type
Price


LIDODERM®
(lidocaine 5% patch)


Commercial Carton of *** single patch envelopes (***) and one (***) package
insert per carton


$*** per carton effective January 1, 2007
 


Bulk Sample pack of *** (***) single patch envelopes (the SP Bulk Sample) and
*** (***) package insert


$*** per pack of 10 envelopes
$*** per lot
 
 
 
 
 
 



Pricing is based on ***. Should the amount of Product ordered *** from ***,
Sharp will *** in Appendix A-1.



17

--------------------------------------------------------------------------------

Exhibit 10.142

APPENDIX A-2


PRODUCTS AND PRICES


A.    Initial Price. As of the Implementation Date as set forth in Section
2.1(c), Sharp will Label and Package Lidoderm® for an initial price of $*** per
carton (“Initial Price”).


B.
Tiered Pricing for Increased Volume.



1.
In the event Sharp and Endo achieve a Sustainable Level of *** lots or more
Packaged and Labeled per month, the Initial Price will be reduced by ***%
beginning the *** following the achievement of *** lots or more in a ***, and
continuing thereafter until either the achievement of a Sustainable Level of ***
or more lots ***, or the month following *** in which Sharp Packages and Labels
fewer than *** lots.



2.
In the event Sharp and Endo achieve a Sustainable Level of *** lots or more
Packaged and Labeled ***, the Initial Price will be *** by an additional ***%.



3.
“Sustainable Level” shall mean that Endo reasonably believes that Endo will
require Sharp to Package and Label the relevant number of lots for each of the
next ***.









Pricing is based on ***. Should the amount of Product ordered *** from ***,
Sharp *** in Appendix A-2.







































18

--------------------------------------------------------------------------------

Exhibit 10.142











CONFIDENTIAL- DO NOT DUPLICATE




APPENDIX B


SPECIFICATION FORMAT






See Attached which reflects a sample only. The specification format effective as
of the relevant date will be the specification format most recently approved by
ENDO and Sharp in writing.


***







19

--------------------------------------------------------------------------------

Exhibit 10.142











CONFIDENTIAL – DO NOT DUPLICATE


APPENDIX C
See Attached which reflects a sample only. The Standard Operation Procedure For
Release Procedure for LIDODERM® Physician Samples effective as of the relevant
date will be the procedure most recently approved by ENDO.


***



































































20

--------------------------------------------------------------------------------

Exhibit 10.142





APPENDIX D


ADDITONAL CHARGES


***















































21

--------------------------------------------------------------------------------

Exhibit 10.142







APPENDIX E


FDA Notices or Letters of Material Adverse Findings in accordance with Paragraph
6.3 of this Agreement

22